UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number:333-90272 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 56-1940918 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 99 Park Avenue, 16th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 286-9197 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorted period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of July 19, 2011, we had 126,246,684 shares of common stock issued and outstanding. TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable, Net Prepaid Expenses and Other Current Assets TOTAL CURRENT ASSETS OTHER ASSETS Property and Equipment, Net of Accumulated Depreciation of $46,210 and $40,680, respectively TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Stock-Based Liability Short Term Debt Loans Payable – Related Parties Derivative Liabilities – Customer Deposits TOTAL CURRENT LIABILITIES SHAREHOLDERS’ DEFICIT Preferred Stock: $.0001 Par Value, Shares Authorized 25,000,000 Shares Issued and Outstanding:0 at June 30, 2011 and December 31, 2010, respectively – – Common Stock; $.0001 Par Value Shares Authorized 500,000,000 Shares Issued and Outstanding: 126,246,684 and 126,026,684 at June 30, 2011 and December 31, 2010, respectively Additional Paid In Capital Accumulated Deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See notes to consolidated financial statements. 3 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Ended June 30, Six Month Ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Selling, General and Administrative Compensation Expense TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) BEFORE OTHER INCOME ) ) ) OTHER INCOME (EXPENSE) Interest Income / (Expense) Gain on derivative liability - - Other Income (Expense) ) TOTAL OTHER INCOME (EXPENSE) ) ) NET INCOME (LOSS) $ $ ) $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTED $ $ ) $ ) $ ) WEIGHTED AVERAGE PER COMMON SHARES OUTSTANDING – BASIC AND DILUTED See notes to consolidated financial statements. 4 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Non Cash Items: Depreciation Stock Based Compensation Gain on Derivative Liability ) – Changes in Operating Assets and Liabilities: Accounts Receivable ) ) Prepaid Expenses and Other Current Assets ) ) Accounts Payable and Accrued Expenses ) Deferred Income NET CASH USED IN OPERATING ACTIVITES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for purchase of fixed assets ) ) NET CASHFROM FINANCING ACTIVITIES: Issuance of Common Stock for cash, net of offering costs Payments on Loans from Third Parties – ) Payments on Loans from Officers – ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE/(DECREASE) IN CASH ) CASH - BEGINNING OF YEAR CASH – END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
